1                                                    THE HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
8                                            AT TACOMA
9     ALLISON N. RANDAL, an individual,
                                                 NO. 3:18-cv-6002 BHS
10            Plaintiff,
      v.
11                                               ORDER       GRANTING   PLAINTIFF
12    XPO LOGISTICS, INC, a Delaware             ALLISON N. RANDAL (1) UNOPPOSED
      corporation conducting business in the     MOTION TO VOLUNTARILY DISMISS
13    State of Washington; MICHAEL D.            DEFENDANTS RAY A. NAEGELI AND
      MICHELENA, an individual employed by TILLAMOOK COUNTY CREAMERY
14    XPO LOGISTICS, INC.; TILLAMOOK             ASSOCIATION AND (2) REVISE CASE
15    COUNTY CREAMERY ASSOCIATION, CAPTION
      an Oregon corporation conducting
16    business in the State of Washington; RAY NOTE ON MOTION CALENDAR:
      A. NAEGELI, an individual employed by SEPTEMBER 13, 2019
17    TILLAMOOK COUNTY CREAMERY
18    ASSOCIATION; J. DOE
      CORPORATIONS AND/OR ENTITIES 1-
19    5; and J. DOE 1-5, individuals,
20           Defendants.
21
     THIS MATTER having come before the above-entitled Court on Plaintiff Allison N. Randal’s (1)
22
     Unopposed Motion to Voluntarily Dismiss Defendants Ray A. Naegeli and Tillamook County
23

24   Creamery Association and (2) Revise the Case Caption accordingly, and the Court having

25   considered the files and records herein, including:
26

27
     ORDER GRANTING PLAINTIFF’S UNOPPOSED (1) MOTION TO        WASHINGTON INJURY LAWYERS, PLLC
28
     VOLUNTARILY DISMISS DEFENDANTS RAY A. NAEGELI             1001 Fourth Avenue, Suite 3200
     AND TILLAMOOK COUNTY CREAMERY ASSOCAITION AND             Seattle, WA 98154
29
     (2) REVISE CASE CAPTION - 1                               T: (425) 312-3057 | F: (206) 866-0208
1       1. Plaintiff’s (1) Motion to Voluntarily Dismiss Defendants Ray A. Naegeli and Tillamook
2
            County Creamery Association and (2) Revise the Case Caption; and
3
        2. Declaration of Young-Ji Ham in support of Plaintiff’s (1) Motion to Voluntarily Dismiss
4
            Defendants Ray A. Naegeli and Tillamook County Creamery Association and (2) Revise
5

6           the Case Caption;

7
     It is hereby ORDERED that Plaintiff’s (1) Motion to Voluntarily Dismiss Defendants Ray A.
8
     Naegeli and Tillamook County Creamery Association and (2) Revise the Case Caption is
9

10   GRANTED. Plaintiff will continue to pursue her claims against the remaining defendants, XPO

11   Logistics, Inc. and Michael D. Michelena.
12
            DATED this 13th day of September, 2019 at Tacoma, Washington.
13

14

15

16

17
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge
18

19

20
     PRESENTED BY:
21   WASHINGTON INJURY LAWYERS, PLLC,

22   /s/Young-Ji Ham____________________________
     Young-Ji Ham, WSBA #46421
23
     Attorney for Plaintiff
24

25
     NOTICE OF PRESENTATION WAIVED:
26
     MERRICK, HOFSTEDT & LINDSEY, P.S.,
27
     ORDER GRANTING PLAINTIFF’S UNOPPOSED (1) MOTION TO          WASHINGTON INJURY LAWYERS, PLLC
28
     VOLUNTARILY DISMISS DEFENDANTS RAY A. NAEGELI               1001 Fourth Avenue, Suite 3200
     AND TILLAMOOK COUNTY CREAMERY ASSOCAITION AND               Seattle, WA 98154
29
     (2) REVISE CASE CAPTION - 2                                 T: (425) 312-3057 | F: (206) 866-0208
1
     _________________________________________
2
     Thomas J. Collins, WSBA No. 2157
3    Peter C. Nierman, WSBA No. 44636
     Attorneys for Defendants XPO Logistics, Inc. and Michael D. Michelena
4
     HELSELL FETTERMAN LLP,
5

6
     _________________________________________
7    Shawn Q. Butler, WSBA # 45731
     David L. Tran, WSBA # 50707
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S UNOPPOSED (1) MOTION TO        WASHINGTON INJURY LAWYERS, PLLC
28
     VOLUNTARILY DISMISS DEFENDANTS RAY A. NAEGELI             1001 Fourth Avenue, Suite 3200
     AND TILLAMOOK COUNTY CREAMERY ASSOCAITION AND             Seattle, WA 98154
29
     (2) REVISE CASE CAPTION - 3                               T: (425) 312-3057 | F: (206) 866-0208
